Case 3:19-cv-00841-MHL Document 15 Filed 08/07/20 Page 1 of 1 PagelD# 130

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JAMES KEETON,

Petitioner,
Vv. Civil Action No. 3:19CV841

HAROLD W. CLARKE,
Respondent.
FINAL ORDER

In accordance with the accompanying Memorandum Opinion, it is hereby ORDERED

that:
1. The Report and Recommendation (ECF No. 13) is ACCEPTED and ADOPTED:
2. The Motion to Dismiss (ECF No. 10) is GRANTED:
Se The § 2254 Petition (ECF No. 1) is DENIED:
4, Keeton’s claims and the action are DISMISSED: and,
3. The Court DENIES a certificate of appealability.

Should Keeton desire to appeal, a written notice of appeal must be filed with the Clerk of
the Court within thirty (30) days of the date of entry hereof. Failure to file a notice of appeal
within that period may result in the loss of the right to appeal.

The Clerk is DIRECTED to send the Memorandum Opinion and Order to Keeton and
counsel of record.

It is so ORDERED.

 

U Wi
M. Hannah Lhudk| |

United States District Judge
Date: &-1-Zo

Richmond, Virginia
